UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

MAURICE L. WILLIAMS,
Petitioner,
Case No. 2:08-cr-186
Vv. JUDGE EDMUND A. SARGUS, JR.
UNITED STATES OF AMERICA,

Respondent.

OPINION AND ORDER

This matter came before the Court on Petitioner Maurice L. Williams’ Omnibus Motion
Pursuant to Federal Rules of Criminal Procedure 29 and 33 (ECF No. 1583).

On March 31, 2010, a Jury returned a verdict of guilty on Counts | through 21 and Counts
24 through 32 of the Superseding Indictment as to Petitioner Williams. (ECF No. 979.) The Jury,
however, found the Defendant Not Guilty on Counts 22 and 23. (/d.). At sentencing, the Court
granted the Government’s motion and dismissed Counts 2 and 3. (See ECF No. 1241). The Court
sentenced Petitioner Williams to a 30-year total sentence and a total of 5 years of supervised
release. (See id.).

Petitioner Williams currently has an appeal before the Sixth Circuit. (See ECF No. 1582.)
Petitioner Williams now moves the Court for a judgment of acquittal under Federal Rule of
Criminal Procedure 29 and a new trial under Federal Rule of Criminal Procedure 33. (/d.)

“Filing a notice of appeal transfers adjudicatory authority from the district court to the court
of appeals.” United States v. Carman, 933 F.3d 614, 617 (6th Cir. 2019) (quoting Manrique v.

United States, 137 S. Ct. 1266, 1271 (2017)); see also United States v. Young, 847 F. 3d 328, 360
(6th Cir. 2017) (“A notice of appeal divests the district court of its control over aspects of the case
involved in the appeal.”). Thus, because Petitioner Williams has filed an appeal with the Sixth

Circuit, this Court no longer has authority over this case. Thus, the motion (ECF No. 1583) is

 

 

DENIED.
IT IS SO ORDERED.
j~ 1S/ 1040 A
DATE EDMUND“A) SARGUS, JR.

UNITE ATES DISTRICT JUDGE
